DOOLING, J.
The appellant petitions this court to settle a narrative statement for use on her appeal alleging, with supporting affidavits, that the statement as settled by the trial court is incorrect. Under the holding in Burns v. Brown, 27 Cal.2d 631 [166 P.2d 1] this court has no power to substitute its conclusion for that of the trial court as to what occurred before that court, particularly in the absence of a reporter. At page 636 of that case the court said that “when he (appellant) fails to convince the trial judge that his statement accurately reflects the proceedings in question, the action of the trial judge, who heard and tried the case, must be regarded as final.”
Petition denied.
Nourse, P. J., and Goodell, J., concurred.
A petition for a rehearing was denied March 25, 1950, and appellant’s petition for a hearing by the Supreme Court was denied April 24,1950.